OFFICE ofthe ATTORNEY GENERAL
                                                       GREG          ABBOTT




                                                      February 19,2003



The Honorable Robert Duncan                                           Opinion No. GA-0023
Chair, Jurisprudence Committee
Texas State Senate                                                    Re: Whether the use of motor-vehicle-registration
Post Office Box 12068                                                 fees to fund trauma facilities contravenes article
Austin, Texas 787 I l-2068                                            VIII, section 7-a of the Texas Constitution
                                                                      (RQ-0589-JC)

Dear Senator Duncan:

        Senator Wentworth, former chair of the Redistricting Committee, asked whether article VIII,
section 7-a of the Texas Constitution “prohibits the levy of a motor vehicle registration fee for the
purpose of funding trauma centers.“’

        By the phrase “trauma center,” we assume that Senator Wentworth refers to a trauma facility
designated under section 773.115 of the Health and Safety Code. See TEX.HEALTH&SAFETY CODE
ANIN.$773.115(a) (Vernon Supp. 2003); 25 TEX. ADMIN. CODE 8 157.125 (2002) (Tex. Dep’t of
Health, Requirements for Trauma Facility Designation); see also TEX. HEALTH & SAFETY CODE
ANN. 6 773.115(c) (V emon Supp. 2003) (restricting use of phrases “trauma facility,” “trauma
hospital,” and “trauma center”). A trauma facility, which is “part of an emergency medical services
and trauma care system,” is a health-care facility that can treat a seriously injured person
comprehensively. TEX. HEALTH & SAFETY CODE ANN. 0 773.003(19) (Vernon Supp. 2003), as
renumbered by Act of May 27,199 1,72d Leg., ch. 605,§ 1,199 1 Tex. Gen. Laws 2 199,220O; see
also id. 5 773.003(8)-(g), (20) (22) (defining “emergency medical services,” “emergency medical
services and trauma care system,” “trauma patient,” and “trauma services”); 25 TEX. ADMIN. CODE
0 157.2(72) (2002) (Tex. Dep’t of Health, Definitions) (defining “trauma facility’).

         Under article VIII, section 7-a of the constitution, revenues received from motor-vehicle-
registration fees may be used only for a purpose designated in that constitutional provision:

                          Subject to legislative appropriation, allocation and direction,
                 all net revenues remaining after payment of all refunds allowed by
                 law and expenses of collection derived from motor vehicle



       ‘Letter fiomHonorable Jeff Went-worth,Chair, Redistricting Committee, Texas State Senate, to Honorable John
Comyn, Texas Attorney General (Aug. 14,2002) (on file with Opinion Committee) [hereinafter Request Letter].




                                An Equal Employment    Opportunity   Employer   . Printed   on Rccyclcd   Paper
The Honorable Robert Duncan - Page 2          (GA-0023)



               registration fees, and all taxes, except gross production and ad
               valorem taxes, on motor fuels and lubricants used to propel motor
               vehicles over public roadways, shall be used for the sole purpose of
               acquiring rights-of-way, constructing, maintaining, and policing such
               public roadways, and for the administration of such laws as may be
               prescribed by the Legislature pertaining to the supervision of traffic
               and safety on such roads; and for the payment of the principal and
               interest on county and road district bonds or warrants voted or issued
               prior to January 2, 1939, and declared eligible prior to January 2,
               1945, for payment out of the County and Road District Highway Fund
               under existing law; . . . provided, however, that the net revenue
               derived by counties from motor vehicle registration fees shall never
               be less than the maximum amounts allowed to be retained by each
               County and the percentage allowed to be retained by each County
               under the laws in effect on January 1, 1945. . . .

TEX. CONST. art. VIII, 9    7-a; see State v. Civ of Austin, 331 S.W.2d 737, 746 (Tex. 1960).
Conversely, motor-vehicle-registration-fee revenues may not be diverted to a purpose that is not
listed. See Tex. Att’y Gen. Op. No. JC-0501(2002) at 2; see also Tex. Att’y Gen. Op. No. M-593
(1986) at 2 (stating that money constitutionally earmarked for specific purpose cannot be dedicated
to another purpose). While motor-vehicle-registration fees are “[slubject to legislative appropriation,
allocation[,] and direction,” TEX. CONST. art. VIII, 0 7-a, the legislature may not dedicate the
revenues to a purpose other than one enumerated in article VIII, section 7-a. See City ofAustin, 33 1
S.W.2d at 746 (stating that revenues received under article VIII, section 7-a may be used only for
purposes designated in that provision); Tex. Att’y Gen. Op. No. M-593 (1986) at 2 (same); see also
TEX. CONST.art. VIII, 8 7 (prohibiting legislature from diverting any special fund from its purpose).

          We conclude, as a matter of law, that article VIII, section 7-a of the constitution does not
permit the use of motor-vehicle-registration fees to fund trauma facilities. None of the permissible
purposes listed in article VIII, section 7-a can be construed to encompass the funding of such
facilities. See TEX. CONST. art. VIII, $ 7-a.
The Honorable Robert Duncan - Page 3              (GA-0023)




                                        SUMMARY

                       Article VIII, section 7-a of the Texas Constitution does not,
               as a matter of law, authorize the use of motor-vehicle-registration fees
               to fund trauma facilities.

                                               Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General - General Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee